


EXHIBIT 10.2






FIRST AMENDMENT
OF
CHS INC.
DEFERRED COMPENSATION PLAN
(2013 Restatement)


WHEREAS, CHS Inc. (the “Company”) has heretofore established and maintains a
nonqualified deferred compensation plan which is currently embodied in an
amended and restated document effective September 1, 2013 and entitled “CHS Inc.
Deferred Compensation Plan, Master Plan Document (2013 Restatement)”
(hereinafter, the “Plan document”);
WHEREAS, the Company has reserved to itself the power to make further amendments
of the Plan document;
NOW, THEREFORE, the Plan document is hereby amended as follows:
1.
MAXIMUM BASE SALARY DEFERRAL PERCENTAGE. Effective for deferrals of Base Salary
made on or after October 1, 2014, the maximum percentage for Base Salary
deferrals specified in Section 3.2(a) shall be changed from 30% to 75%.



2.
SCHEDULED DISTRIBUTIONS. Effective for payment elections made on or after
October 1, 2014, Sections 4.1 and 4.2 are amended to read as follows:



4.1
Scheduled Distribution. In connection with each election to defer an Annual
Deferral Amount, a Participant may irrevocably elect to receive a Scheduled
Distribution with respect to all or a portion of the Annual Deferral Amount, in
the form of a lump sum payment or pursuant to an Annual Installment Method of up
to ten (10) years. The Annual Deferral Amount (or portion thereof) subject to
the election shall be credited or debited for earnings, gains or losses in the
manner provided in Section 3.10 above. Subject to the other terms and conditions
of this Plan, each Scheduled Distribution elected shall be paid out (or
commenced in the case of installments) during a sixty (60) day period commencing
immediately after the first day of any Plan Year designated by the Participant
(the “Scheduled Distribution Date”). The Plan Year designated by the Participant
must be at least two (2) Plan Years after the end of the Plan Year to which the
Participant’s deferral election described in Section 3.3 relates. By way of
example, if a Scheduled Distribution is elected for Annual Deferral Amounts that
are earned in the Plan Year commencing January 1, 2014, the Scheduled
Distribution would become payable during a sixty (60) day period commencing
January 1, 2017.

4.2
Changing Scheduled Distributions. A Participant may elect to postpone or change
the form of a Scheduled Distribution election described in Section 4.1 above. In
order to make this election, the Participant must submit a new Scheduled
Distribution Election Form to the Committee in accordance with the following
criteria:


1

--------------------------------------------------------------------------------




(a)
Such Scheduled Distribution Election Form must be submitted to and accepted by
the Committee in its sole discretion at least twelve (12) months prior to the
Participant’s previously designated Scheduled Distribution Date;

(b)
The new Scheduled Distribution Date must be the first day of a Plan Year that is
at least five years after the previously designated Scheduled Distribution Date
(even if the Participant is seeking merely to modify the form of payment);

(c)
The election to modify the Scheduled Distribution shall have no effect until at
least twelve (12) months after the date on which the election is made.



3.
RETIREMENT BENEFIT ELECTIONS. Effective for payment elections made on or after
October 1, 2014, Section 6.2(a) is amended to read as follows:



(a)
A Participant, in connection with his or her commencement of participation in
the Plan, shall elect on an Election Form to receive the Retirement Benefit in a
lump sum or pursuant to an Annual Installment Method of up to ten (10) years.
The Participant may postpone or change the form of the Retirement Benefit by
submitting an Election Form to the Committee in accordance with the following
criteria:

(i)
Such Election Form must be submitted to and accepted by the Committee in its
sole discretion at least twelve (12) months prior to the Participant’s
previously scheduled Benefit Distribution Date described in Section 1.8(a); and

(ii)
The first Retirement Benefit payment is delayed at least five (5) years from the
Participant’s previously scheduled Benefit Distribution Date described in
Section 1.8(a); and

(iii)
The election to modify the Retirement Benefit shall have no effect until at
least twelve (12) months after the date on which the election is made.

The Election Form most recently accepted by the Committee shall govern the
payout of the Retire-ment Benefit. If a Participant does not make any election
with respect to the payment of the Retirement Benefit in connection with his or
her commencement of participation in the Plan, then such Participant shall be
deemed to have elected to receive the Retirement Benefit in a lump sum.
4.
APPENDIX A. Effective for payment elections made on or after October 1, 2014,
the word “postponed” shall be replaced with “changed” each time it appears in
Section 1.6 of Appendix A.



5.
SAVINGS CLAUSE. Save and except as expressly herein amended, the Plan document
shall remain in full force and effect.

                            

2

--------------------------------------------------------------------------------






                            
CHS INC.
By
 /s/ Carl M. Casale
 
Carl Casale, Its President and CEO





STATE OF MINNESOTA    )
) SS.
COUNTY OF            )
On this __2nd______ day of _____December_________, 2014, before me personally
appeared Carl M. Casale to me personally known, who, being by me first duly
sworn, did depose and say that he is the President and Chief Executive of CHS
Inc., the corporation named in the foregoing instrument; and that said
instrument was signed on behalf of said corporation by authority of its Board of
Directors; and he acknowledged said instrument to be the free act and deed of
said corporation.


 
 /s/ Annastacia Dunaiski
Notary










3